Exhibit 10.4

 



THE WARRANT REPRESENTED HEREBY AND THE COMMON STOCK OR OTHER SECURITIES ISSUABLE
UPON THE EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS AND NEITHER THIS
WARRANT NOR THE COMMON STOCK OR OTHER SECURITIES ISSUABLE UPON THE EXERCISE
HEREOF NOR ANY INTEREST THEREIN MAY BE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT AND SUCH LAWS AND THE
RULES AND REGULATIONS THEREUNDER.

 

 

Warrant No. PS-1

Dated: October 24, 2011

 

 

 

COMMON STOCK WARRANT

COUPON EXPRESS, INC.

THIS IS TO CERTIFY THAT for value received, [______________________] (the
“Holder”), is entitled, subject to the terms and conditions set forth below, to
purchase from Coupon Express, Inc., a Nevada corporation (the “Company”),
[____________________] shares (the “Warrant Shares”) of common stock, par value
$0.001 per share, of the Company (“Common Stock”), at a price per share equal to
$0.04 (the “Exercise Price”). The number of Warrant Shares purchasable upon
exercise of this warrant (this “Warrant”) and the Exercise Price shall be
subject to adjustment from time to time as described herein. This Warrant is
being issued in connection with the purchase of Cumulative Convertible Senior
Notes pursuant to that certain Cumulative Convertible Senior Note and Warrant
Purchase Agreement, dated as of October 24, 2011 (“Purchase Agreement”), by and
among the Company, the Holder and the other parties thereto.

                                           1.                        Manner of
Exercise: Expiration Date.

(a)               This Warrant shall be exercisable in accordance with this
Section 1 and Section 2 below from and after the date hereof until 5:00 p.m.,
New York time on October 24, 2016 (the “Expiration Date”). The Holder may, at
any time and from time to time to and until the Expiration Date, exercise this
Warrant, for all or any part of the Warrant Shares purchasable at such time
hereunder, by delivering to the Company at its principal office on any business
day (i) a written notice of the Holder's election to exercise this Warrant (an
“Exercise Notice”), which Exercise Notice shall be irrevocable and shall specify
the number of Warrant Shares to be purchased, (ii) payment of the aggregate
Exercise Price for the applicable number of Warrant Shares to be purchased by
check or wire transfer of immediately available funds to an account then
specified by the Company and (iii) this Warrant (the date on which the foregoing
items are delivered to the Company being hereinafter referred to as the
“Exercise Date”). Such Exercise Notice shall be in the form of Annex A hereto,
duly executed by the Holder or its duly authorized agent.

(b)               Upon receipt of the items specified in Section 1(a), the
Company shall, as promptly as practicable, and in any event within five (5)
business days thereafter, execute (or cause to be executed) and deliver (or
cause to be



--------------------------------------------------------------------------------

 
 

 

delivered) to the Holder or its designee a certificate or certificates
representing the aggregate number of full Warrant Shares issuable upon such
exercise, together with cash in lieu of any fraction of a share, as hereafter
provided. The Company understands that a delay in the delivery of the Warrant
Shares could result in economic loss to the Holder. This Warrant shall be deemed
to have been exercised and such certificate or certificates shall be deemed to
have been issued, and the Holder or its designee shall be deemed to have become
a Holder of record of such Warrant Shares for all purposes, as of the Exercise
Date.

(c)               If this Warrant is exercised in part, the Company shall, at
its expense, at the time of delivery of the certificate or certificates
representing the Warrant Shares being issued, deliver to the Holder a new
Warrant evidencing the rights of the Holder to purchase the unpurchased Warrant
Shares called for by this Warrant. Such new Warrant shall in all other respects
be identical to this Warrant.

(d)               The Company shall pay any and all issue and other taxes (other
than income taxes) that may be payable in respect of the issuance of this
Warrant or any issuance or delivery of Warrant Shares on exercise of this
Warrant; provided, however, that the Company shall not be obligated to pay any
transfer taxes resulting from any transfer requested by the Holder of record of
this Warrant in connection with any such exercise.

(e)               The Company shall at all times reserve and keep available out
of its authorized but unissued shares of Common Stock, solely for the purpose of
issuance and delivery on the exercise of this Warrant, all shares of Common
Stock as shall from time to time be issuable on the exercise of this Warrant,
and, upon such issuance, all of such shares of Common Stock will be validly
issued, fully paid and non-assessable. If at any time the number of authorized
but unissued shares of Common Stock shall not be sufficient to effect such
exercise of this Warrant for the maximum number of shares of Common Stock then
issuable upon exercise hereunder, the Company will take such corporate action as
may, in the opinion of its counsel, be necessary to increase its authorized but
unissued shares of Common Stock to such number of shares as shall be sufficient
for such purpose, including, without limitation, obtaining the requisite
stockholder approval of any necessary amendment to the Company's Certificate of
Incorporation (as amended from time to time). The Company will not at any time
close its stock transfer books in a manner which prevents the timely exercise of
this Warrant.

(f)                 No fractional shares shall be issued upon the exercise of
this Warrant. All shares of Common Stock (including fractions thereof) issuable
upon exercise of this Warrant as to each share of Common Stock shall be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional shares. If, after the aforementioned aggregation, the
exercise of this Warrant would result in the issuance of a fraction of a share
of Common Stock, the Company shall, in lieu of issuing any fractional share, pay
the Holder a sum of cash equal to the Fair Market Value (as defined below) of
such fraction on the Exercise Date.

2

--------------------------------------------------------------------------------

 
 

 

2.                        Net Exercise. Notwithstanding any provisions herein to
the contrary, if the Fair Market Value of one share of Common Stock is greater
than the Exercise Price (at the date of calculation as set forth below), in lieu
of exercising this Warrant for cash, the Holder may elect to receive shares
equal to the value (as determined below) of this Warrant (or the portion thereof
being canceled) by surrender of this Warrant at the principal office of the
Company together with the properly endorsed Exercise Notice in which event the
Company shall issue to the Holder a number of shares of Common Stock computed
using the following formula:

X =

Y (A-B)

A

 

Where X =

the number of Warrant Shares to be issued to the Holder

 

            Y =

the number of Warrant Shares purchasable under this Warrant or, if only a
portion of this Warrant is being exercised, the portion of this Warrant being
exercised (at the date of such calculation)

 

            A =

the Fair Market Value of one share of Common Stock (at the date of such
calculation)

 

            B =

Exercise Price (as adjusted to the date of such calculation)

 

For purposes of the above calculation, the “Fair Market Value” of one share of
Common Stock shall be:

(a)               the average daily closing Market Price (as defined below)
during the period of the most recent 10 trading days, ending on the last
business day before the effective date of exercise of this Warrant, on which the
national securities exchanges or over-the-counter market in which the shares of
Common Stock is quoted were open for trading. If the Common Stock is traded on a
national securities exchange or admitted to unlisted trading privileges on such
an exchange, or is quoted on the NASDAQ Global Market, the NASDAQ Capital
Market, the OTC Bulletin Board or by OTC Markets Group, Inc. (each, a ”Trading
Market”), the Market Price as of a specified day shall be the last reported sale
price of Common Stock on such exchange or on the applicable Trading Market on
such date or if no such sale is made on such day, the mean of the closing bid
and asked prices for such day on such exchange or on the applicable Trading
Market (the “Market Price”); or

(b)               if the Common Stock is not then listed or admitted to trading
on any national securities exchange or quoted on any Trading Market, the Fair
Market Value shall be determined in good faith by the mutual agreement of the
Holder and the Board of Directors of the Company. In the event of any dispute
between the Holder and the Company regarding the determination of Fair Market
Value, at the option of the Holder, the Company shall engage a consulting firm
or investment banking firm selected by the Holder to prepare an independent
appraisal of the Fair Market Value, which appraisal shall be deemed for purposes

3

--------------------------------------------------------------------------------

 
 

hereof to be a conclusive, final and binding determination of the Fair Market
Value. The expenses of such appraisal shall be borne by the Company.

                                          3.                        Adjustments.
Subject and pursuant to the provisions of this Section 3, the Exercise Price and
number of Warrant Shares subject to this Warrant shall be subject to adjustment
from time to time as set forth hereinafter.

(a)               If the Company shall, at any time or from time to time while
this Warrant is outstanding, pay a dividend or make a distribution on its Common
Stock in shares of Common Stock, subdivide its outstanding shares of Common
Stock into a greater number of shares or combine its outstanding shares of
Common Stock into a smaller number of shares or issue by reclassification of its
outstanding shares of Common Stock any shares of its capital stock, then the
number of Warrant Shares purchasable upon exercise of this Warrant and the
Exercise Price in effect immediately prior to the date upon which such change
shall become effective, shall be adjusted by the Company so that the Holder
thereafter exercising this Warrant shall be entitled to receive the number of
shares of Common Stock or other capital stock which the Holder would have
received if this Warrant had been exercised immediately prior to such event upon
payment of a Exercise Price that has been adjusted to reflect a fair allocation
of the economics of such event to the Holder. Such adjustments shall be made
successively whenever any event listed above shall occur.

(b)               If any capital reorganization, reclassification of the capital
stock of the Company (other than a transaction covered in Section 3(a) above),
consolidation or merger of the Company with another corporation in which the
Company is not the survivor (or if it is the survivor, the shares of Common
Stock outstanding prior to such event are converted into cash, securities or
other property in connection therewith), or sale, transfer or other disposition
of all or substantially all of the Company’s assets to another individual,
corporation, partnership, trust, limited liability company, association, joint
venture or other entity or group of any kind (each, a "Person") shall be
effected, then, as a condition of such reorganization, reclassification,
consolidation, merger, sale, transfer or other disposition, lawful and adequate
provision shall be made whereby the Holder shall thereafter have the right to
purchase and receive upon the basis and upon the terms and conditions herein
specified and in lieu of the Warrant Shares immediately theretofore issuable
upon exercise of this Warrant, such cash, securities or other property as would
have been issuable or payable with respect to or in exchange for a number of
Warrant Shares equal to the number of Warrant Shares immediately theretofore
issuable upon exercise of this Warrant, had such reorganization,
reclassification, consolidation, merger, sale, transfer or other disposition not
taken place, and in any such case appropriate provision shall be made with
respect to the rights and interests of each Holder to the end that the
provisions hereof (including, without limitation, provision for adjustment of
the Exercise Price) shall thereafter be applicable, as nearly equivalent as may
be practicable in relation to any securities or property thereafter deliverable
upon the exercise hereof. The Company shall not effect any such consolidation,
merger, sale, transfer or other disposition unless prior to or simultaneously
with the consummation thereof the successor corporation (if other than the
Company) resulting from such consolidation or merger, or the Person purchasing
or otherwise acquiring such assets or other appropriate

4

--------------------------------------------------------------------------------

 

 
 

 

Person shall assume by written instrument the obligation to deliver to the
Holder, at the last address of the Holder appearing on the books of the Company,
such shares of stock, securities or assets as, in accordance with the foregoing
provisions, the Holder may be entitled to purchase, and the other obligations
under this Warrant. The provisions of this Section 3(b) shall similarly apply to
successive reorganizations, reclassifications, consolidations, mergers, sales,
transfers or other dispositions.

(c)               In case the Company shall fix a payment date for the making of
a distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation) of evidences of indebtedness or assets (other than cash
dividends or cash distributions payable out of consolidated earnings or earned
surplus or dividends or distributions referred to in Section 3(a)), or
subscription rights or warrants, the Exercise Price to be in effect after such
payment date shall be determined by multiplying the Exercise Price in effect
immediately prior to such payment date by a fraction, the numerator of which
shall be the total number of shares of Common Stock outstanding multiplied by
the Market Price per share of Common Stock immediately prior to such payment
date, less the fair market value (as determined below) of said assets or
evidences of indebtedness so distributed, or of such subscription rights or
warrants, and the denominator of which shall be the total number of shares of
Common Stock outstanding multiplied by such Market Price per share of Common
Stock immediately prior to such payment date. The fair market value of said
assets or evidences of indebtedness so distributed shall be determined in good
faith by the mutual agreement of the Holder and the Board of Directors of the
Company. In the event that the Board of Directors of the Company and the Holder
are unable to agree upon the fair market value in respect of this Section 3(c),
the Company and the Holder shall jointly select an appraiser, who is experienced
in such matters. The decision of such appraiser shall be final and conclusive,
and the cost of such appraiser shall be borne equally by the Company and the
Holder. Such adjustment shall be made successively whenever such a payment date
is fixed.

(d)               An adjustment to the Exercise Price shall become effective
immediately after the payment date in the case of each dividend or distribution
and immediately after the effective date of each other event which requires an
adjustment.

(e)               In the event that, as a result of an adjustment made pursuant
to this Section 3, the Holder shall become entitled to receive any shares of
capital stock of the Company other than shares of Common Stock, the number of
such other shares so receivable upon exercise of this Warrant shall be subject
thereafter to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Warrant Shares
contained in this Warrant.

(f)                 Except as provided in Section 3(g), if and whenever the
Company shall issue or sell, or is, in accordance with any of Sections 3(f)(i)
through 3(f)(vi), deemed to have issued or sold, any shares of Common Stock for
no consideration or for a consideration per share less than the lesser of (i)
the Trigger Issuance Price (as defined below) in effect immediately prior to the
time

 

5

--------------------------------------------------------------------------------

 
 

 

of such issue or sale and (ii) $0.02, then and in each such case (a "Trigger
Issuance") the then-existing Exercise Price, shall be reduced, as of the close
of business on the effective date of the Trigger Issuance, by multiplying the
then-existing Exercise Price by a ratio where the numerator is the Net
Consideration Per Share (as defined below), if any, with respect to such Trigger
Issuance and the denominator is the lesser of (i) the Trigger Issuance Price in
effect immediately prior to the time of such Trigger Issuance and (ii) $0.02;
provided, however, that in no event shall the Exercise Price after giving effect
to such Trigger Issuance be greater than the Exercise Price in effect prior to
such Trigger Issuance. For example, in the case of a Trigger Issuance with
consideration of $.01 per share and a then-existing Exercise Price of $.04, the
Exercise Price would be reduced to $.02 ((.01/.02) X .04). “Trigger Issuance
Price” shall mean the lesser of (i) the Exercise Price in effect immediately
prior to any Trigger Issuance, and (ii) the lowest Net Consideration Per Share
from all Trigger Issuances from and after the issuance date of this Warrant.

For purposes of this Section 3(f), the following Sections 3(f)(i) to (f)(vi)
shall also be applicable:

i.                        Issuances of Warrants, Options and Rights to Common
Stock or Convertible Securities.

1.      For the purposes of this Section 3(f), the issuance of any warrants,
options, subscription or purchase rights with respect to shares of Common Stock
and the issuance of securities convertible into or exchangeable for shares of
Common Stock, or the issuance of any warrants, options, subscription or purchase
rights with respect to such convertible or exchangeable securities
(collectively, "Common Stock Equivalents"), shall be deemed an issuance of
Common Stock.

2.      Any obligation, agreement or undertaking to issue Common Stock
Equivalents at any time in the future shall be deemed to be an issuance at the
time of such obligation, agreement or undertaking is made or arises.

3.      No adjustment of the Exercise Price shall be made under this Section
3(f)(i) upon the issuance of any shares of Common Stock which are issued
pursuant to the exercise, conversion or exchange of any Common Stock Equivalents
if any adjustment shall previously have been made upon the issuance of such
Common Stock Equivalents as above provided. No adjustment shall be made upon
exercise, conversion or exchange of any Common Stock Equivalents if no
adjustment was required by the initial issuance of the Common Stock Equivalents.



6

--------------------------------------------------------------------------------

 
 

ii.               "Net Consideration Per Share" shall mean (i) with in case of
an issuance of Common Stock, the amount equal to the total amount of
consideration, if any, received by the Company for such issuance divided by the
aggregate number of shares of Common Stock issued, and (ii) in the case of an
issuance of Common Stock Equivalents, the total amount of consideration, if any,
received by the Company for such issuance plus the minimum amount of
consideration, if any, payable to the Company upon exercise, conversion or
exchange thereof, divided by the aggregate number of shares of Common Stock that
would be issued if all such Common Stock Equivalents were exercised, exchanged
or converted for Common Stock. The Net Consideration Per Share which may be
received by the Company shall be determined in each instance as of the date of
issuance of Common Stock Equivalents, without giving effect to any possible
future upward price adjustments or rate adjustments which may be applicable with
respect to such Common Stock Equivalents.

iii.                      Adjustments for Cancellation or Expiration of Common
Stock Equivalents. Any adjustment of the Exercise Price with respect to this
paragraph which relates to Common Stock Equivalents shall be disregarded if, as
and when all of such Common Stock Equivalents expire or are canceled without
being exercised, so that the Exercise Price immediately upon such cancellation
or expiration shall be equal to the Exercise Price in effect at the time of the
issuance of the expired or canceled Common Stock Equivalents, with such
additional adjustments as would have been made to the Exercise Price had the
expired or canceled Common Stock Equivalents not been issued.

iv.                    Should the Net Consideration Per Share of any Common
Stock Equivalents be decreased from time to time, then, upon the effectiveness
of each such change, the Exercise Price will be that which would have been
obtained (y) had the adjustments made upon the issuance of such Common Stock
Equivalents been made upon the basis of the actual Net Consideration Per Share
of such securities, and (z) had adjustments made to the Exercise Price since the
date of issuance of such Common Stock Equivalents been made to such Exercise
Price as adjusted pursuant to (y) above.

v.                      Stock Dividends for Holders of Capital Stock other than
Common Stock. In the event that the Company shall make or issue, or shall fix a
record date for the determination of holders of any capital stock of the Company
(other than Common Stock) entitled to receive a dividend or other distribution
payable in Common Stock or Common Stock Equivalents, then such Common Stock or
Common Stock Equivalents issued in payment of such dividend shall be deemed to
have been issued without consideration.

vi.                    Consideration other than Cash. For purposes of this
Section 3(f), if a part or all of the consideration received by the Company in
connection with the issuance of shares of the Common Stock or Common Stock
Equivalents consists of property other than cash, such



7

--------------------------------------------------------------------------------

 
 

consideration shall be deemed to have a fair market value as is reasonably
determined in good faith by the Board of Directors and Holder. In the event of
any dispute between the Holder and the Board of Directors regarding the
determination of fair market value, at the option of the Holder, the Company
shall engage a consulting firm or investment banking firm selected by the Holder
to prepare an independent appraisal of the fair market value of such property to
be distributed, which appraisal shall be deemed for purposes hereof to be a
conclusive, final and binding determination of the fair market value of such
property. The expenses of such appraisal shall be borne by the Company.

(g)               Exceptions. Section 3(f) shall not apply to, and the Company
shall not be required to make any adjustment to the Exercise Price in connection
with the issuance of (w) up to an aggregate amount of twenty million
(20,000,000) shares of Common Stock, or options exercisable therefor (such
number to be equitably adjusted in the event of stock splits, stock dividends,
recapitalizations or other similar events) issued to officers, directors,
consultants or employees of the Company or any subsidiary in connection with
services performed or to be performed, pursuant to the Company’s 2011
Non-Qualified Stock Option Plan or any other qualified or non-qualified stock
option plan or agreement, stock purchase plan or agreement, employee stock
ownership plan, consulting agreement or other arrangements, agreements or plans
approved by a majority of the Board of Directors and the holders of a majority
of the outstanding shares of Series A Convertible Preferred Stock, par value
$.0001 per share; (x) any shares of Common Stock issuable upon conversion,
exercise or exchange of Common Stock Equivalents that are issued and outstanding
as date of the Purchase Agreement; provided such Common Stock Equivalents are
not amended after the date of the Purchase Agreement; (y) any shares issuable in
accordance with the terms of the (i) Yellow Box Master Lease Agreement dated as
of June 17, 2011; (ii) SB Communications, Inc. Consulting Agreement dated as of
October 5, 2009; and (z) any of the circumstances in which an adjustment is made
under Sections 3(a)-3(c).

(h)               Record Date. In case the Company shall take a record of the
holders of its Common Stock for the purpose of entitling them (i) to receive a
dividend or other distribution payable in Common Stock or Common Stock
Equivalents, or (ii) to subscribe for or purchase Common Stock or Common Stock
Equivalents, then such record date shall be deemed to be the date of the issue
or sale of the shares of Common Stock deemed to have been issued or sold upon
the declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

(i)                  Treasury Shares. The number of shares of Common Stock
outstanding at any given time shall not include shares owned or held by or for
the account of the Company or any of its wholly-owned subsidiaries, if any, and
the disposition of any such shares (other than the cancellation or retirement
thereof) shall be considered an issue or sale of Common Stock for the purpose of
Section 3(f).



8

--------------------------------------------------------------------------------

 
 

(j)                  Upon any adjustment to the Exercise Price pursuant to
Section 3(f), the number of Warrant Shares purchasable hereunder shall be
adjusted by multiplying such number of Warrant Shares by a fraction, the
numerator of which shall be the Exercise Price in effect immediately prior to
such adjustment and the denominator of which shall be the Exercise Price in
effect immediately thereafter.

(k)                No Avoidance. The Company shall not, by amendment of its
Certificate of Incorporation, By-Laws or other organizational documents, or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, sale of securities or other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms to be observed or
performed under this Section 3 by the Company, but shall at all times in good
faith assist in the carrying out of all provisions of this Section 3. Without
limiting the generality of the foregoing, the Company shall not consolidate with
or merge into any other Person or permit any such Person to consolidate with or
merge into the Company (if the Company is not the surviving Person) or transfer
all or substantially all of the assets of the Company to another Person, unless
such other Person shall expressly assume in writing and will be bound by all of
the terms of this Warrant, including the provisions of Section 3(b). If any
event occurs as to which the other provisions of this Section 3 are not strictly
applicable or, if strictly applicable, would not fairly protect the rights of
the Holder in accordance with the essential intent and principles of this
Warrant, then the Board of Directors shall make an adjustment in the provisions
of this Warrant, in accordance with such essential intent and principles, so as
to protect such rights.

(l)                  The Company acknowledges that the Holder has acquired the
Warrant in reliance on a pre-investment capitalization of 456,344,941 shares
(the “Baseline Shares”) of Common Stock outstanding, on a fully diluted and as
converted and exercised basis, as of the date of the Purchase Agreement. The
Company has undertaken to obtain waivers of the application of the Anti-Dilution
Adjustments (as defined below) from the holders of various instruments
previously issued that contain certain “weighted average ratchet” anti-dilution
adjustments (the “Anti-Dilution Adjustments”). The Corporation agrees that if,
on the date which is 90 days after the closing of those transactions
contemplated by the Transaction Documents (as defined in the Purchase Agreement)
(the “Measurement Date”) the total number of shares of Common Stock issued or
issuable upon conversion or exercise of any Common Stock Equivalents outstanding
immediately prior but after giving effect to the transactions contemplated by
the Purchase Agreement is, or becomes, as a result of any issuances of Common
Stock or Common Stock Equivalents up to and through the date of the investments
made pursuant to the Transaction Documents, greater than the Baseline Shares as
a result of the operation of the Anti-Dilution Adjustments (such number
hereinafter referred to as the “Additional Common Stock Equivalent Shares”), the
Exercise Price as of the date of the Purchase Agreement (the “Initial Exercise
Price”) shall be decreased, retroactive to the date of the Purchase Agreement,
to reflect the same valuation based on the adjusted amount of shares of Common
Stock issued or issuable as follows: The Initial Exercise Price shall be
adjusted by multiplying (i) the Initial Exercise Price by (ii) the quotient of
(A) 1 divided by (B) the quotient of (x) the sum of 456,344,941 plus the total
number of Additional Common Stock Equivalent Shares divided by (y) 456,344,941.
For example, given the .04 Initial Exercise

 



9

--------------------------------------------------------------------------------

 

 
 



Price, if the total number of shares of Common Stock issued or issuable upon
conversion or exercise of any Common Stock Equivalents, as of the measurement
Date, exceeds the Baseline Shares by 30,000,000 shares, the Exercise Price would
be adjusted to 0.03753 (.04 X (1/((456,344,941 + 30,000,000)/456,344,941). The
adjustments, if any, to the Initial Exercise Price pursuant to this Section 3(L)
shall also apply to applications, if any, of the Anti-Dilution Adjustments after
the Measurement Date. Any adjustments otherwise provided for elsewhere in this
Warrant shall be recalculated using the decreased Initial Exercise Price, once
the decrease (if any) has been determined (whether at the Measurement Date or at
any time thereafter and for as many times as applicable), so that such other
adjustments (if any) will only be those that would have been made had the
decreased Initial Exercise Price been in effect on the date of the Purchase
Agreement. In the case of any adjustments to the Initial Exercise Price, the
Baseline Trigger Issuance Price shall also be decreased to an amount equal to
the Initial Exercise Price as adjusted pursuant to this Section 3(l) multiplied
by 0.5. For purposes of the Warrant “Baseline Trigger Issuer in Price” shall
mean $.02, as adjusted by this Section 3(l). In no event shall the number of
Baseline Shares be deemed to have been reduced as a result of any cancellation
of Common Stock or Common Stock Equivalents or any other factors, and all such
Baseline Shares shall be deemed outstanding for purposes of the adjustments set
forth herein.

                                          4.                        Replacement
of Warrant. On receipt of evidence reasonably satisfactory to the Company of the
loss, theft, destruction or mutilation of this Warrant and, in the case of any
such loss, theft or destruction of this Warrant, on delivery of an indemnity
agreement reasonably satisfactory in form and amount to the Company or, in the
case of any such mutilation, on surrender and cancellation of this Warrant, the
Company at its expense will execute and deliver, in lieu thereof, a new Warrant
of like tenor.

                                          5.                        Notices to
Holder. Upon the happening of any event requiring an adjustment of the Exercise
Price, the Company shall promptly give written notice thereof to the Holder at
the address appearing in the records of the Company, stating the adjusted
Exercise Price and the adjusted number of Warrant Shares resulting from such
event and setting forth in reasonable detail the method of calculation and the
facts upon which such calculation is based. Failure to give such notice to the
Holder or any defect therein shall not affect the legality or validity of the
event giving rise to, or the, subject adjustment.

                                          6.                        Remedies.
The Company stipulates that the remedies at law of the Holder of this Warrant in
the event of any default or threatened default by the Company in the performance
of or compliance with any of the terms of this Warrant are not and will not be
adequate, and that such terms may be specifically enforced by a decree for the
specific performance of any agreement contained herein or by an injunction
against a violation of any of the terms hereof or otherwise.

                                          7.                       
Negotiability, Registration Rights, etc. This Warrant is issued upon the
following terms, all of which the Holder hereof by the taking hereof consents
and agrees:

(a)               The Holder shall be entitled to pledge, mortgage, transfer,
endorse or otherwise convey this Warrant (a “Transfer”), in whole or in part,
without the prior written consent of the Company. The Holder and its direct and
indirect transferees may Transfer all or any portion of this Warrant by



10

--------------------------------------------------------------------------------

 
 

surrendering this Warrant to the Company together with a completed assignment in
the form attached hereto as Annex B. Upon such surrender, the Company shall
deliver a new Warrant or Warrants to the person or persons entitled thereto and,
if applicable, shall deliver to Holder a new Warrant evidencing the right of
Holder to purchase the balance of the Warrant Shares subject to purchase
hereunder. The term “Holder” as used herein shall include any transferee to whom
this Warrant has been transferred in accordance with this Section 6.

(b)               Except as set forth in the Purchase Agreement, the Holder of
this Warrant shall not be entitled to vote or to receive dividends or to be
deemed the Holder of Common Stock that may at any time be issuable upon exercise
of this Warrant for any purpose whatsoever, nor shall anything contained herein
be construed to confer upon the Holder any of the rights of a stockholder of the
Company or any right to vote for the election of directors or upon any matter
submitted to stockholders at any meeting thereof, or to give or withhold consent
to any corporate action (whether upon any recapitalization, issuance or
reclassification of stock, change of par value or change of stock to no par
value, consolidation, merger or conveyance or otherwise), or to receive notice
of meetings, or to receive dividends or subscription rights, until the Holder
shall have exercised this Warrant and been issued shares of Common Stock in
accordance with the provisions hereof.

(c)               Neither this Warrant nor any shares of Common Stock or other
securities purchased pursuant to this Warrant have been registered under the Act
or applicable state securities laws. Therefore, the transfer or exchange of this
Warrant or such shares may be made only in a transaction permitted under the Act
and applicable state securities laws or pursuant to an exemption therefrom.
Prior to registration, the certificates evidencing the Warrant Shares or other
securities issued on the exercise of this Warrant shall bear a legend to the
effect that the shares evidenced by such certificates have not been registered
under the 1933 Act and applicable state securities laws. This Warrant, and the
shares of Common Stock issuable upon exercise hereof, shall be “Registrable
Securities” pursuant to that certain Investors' Rights Agreement, dated the date
hereof (the “Investors’ Rights Agreement”), by and among the Company and the
parties thereto, as the same may be amended from time to time.

(d)               The initial Holder of this Warrant (and certain assignees
thereof) is entitled to the benefit of such registration rights in respect of
the Warrant Shares as are set forth in the Investors’ Rights Agreement.

(e)               Until this Warrant is transferred on the books of the Company,
the Company may treat the record Holder hereof as the absolute owner hereof for
all purposes, notwithstanding any notice to the contrary.

                                          8.                        Investment
Representations. The Holder represents and warrants to the Company that the
representations and warranties in Sections 3.2 through 3.8 of the Purchase
Agreement made by the Holder as a Purchaser (as defined in the Purchase
Agreement) under the Purchase Agreement are true and correct as of the date
hereof.

                                          9.                        Successors.
All the covenants and provisions hereof by or for the benefit of the Holder
shall bind and inure to the benefit of its respective successors and permitted



11

--------------------------------------------------------------------------------

 
 

assigns and transferees hereunder and shall be binding upon any corporation or
other entity succeeding the Company by merger, consolidation or acquisition of
all or substantially all of the Company’s assets (to the extent provided in
Section 3(b)), and all of the obligations of the Company relating to the Warrant
Shares shall survive the exercise, conversion and termination of this Warrant,
and all of the covenants and agreements of the Company shall inure to the
benefit of the successors and assigns of the Holder. The Company will, at the
time of the exercise of this Warrant, in whole or in part, upon request of the
Holder but at the Company’s expense, acknowledge in writing its continuing
obligation to the Holder in respect of any rights (including, without
limitation, any right to registration of the Warrant Shares) to which the Holder
shall continue to be entitled after such exercise in accordance with this
Warrant; provided that the failure of the Holder to make any such request shall
not affect the continuing obligation of the Company to the Holder hereof in
respect of such rights.

                                      10.                        Notices, etc.
All notices and other communications from the Company to the Holder of this
Warrant shall be in writing and sent by facsimile or overnight courier or shall
be mailed by first class registered or certified mail, postage prepaid, at such
address as may have been furnished to the Company in writing by such Holder or,
until any such Holder furnishes to the Company an address, then to, and at the
address of, the last Holder of this Warrant who has so furnished an address to
the Company. All such notices and communications shall, when mailed, be
effective when deposited in the mails and, when sent by facsimile or overnight
courier, delivered, be effective when received.

                                      11.                        Amendments.
This Warrant and any term hereof may be changed, waived, discharged or
terminated only with the consent of holders of Warrants representing a majority
of the aggregate Common Stock issuable upon the exercise of all then outstanding
Warrants issued under the Purchase Agreement.

                                      12.                        Governing Law.
This Warrant shall be construed and enforced in accordance with and governed by
the laws of the State of New York without regard to the laws that might be
applied under any conflict of laws principles.

                                      13.                        Headings. The
headings in this Warrant are for purposes of reference only, and shall not limit
or otherwise affect any of the terms hereof.

                                      14.                        Severability.
The invalidity or unenforceability of any provision hereof shall in no way
affect the validity or enforceability of any other provision.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by a duly
authorized officer as of the date first written above.

COUPON EXPRESS, INC.

 

 

By:__________________________________

Name: Eric L. Kash

Title: Chief Executive Officer

 



12

--------------------------------------------------------------------------------

 
 

Annex A

 

Form of Exercise Notice

(To be executed if Holder desires to exercise this Warrants evidenced by this
Warrant Certificate).

TO COUPON EXPRESS, INC.

ð The undersigned hereby (1) irrevocably elects to exercise this Warrant for
___________ Warrant Shares represented by this Warrant, (2) makes payment in
full of the aggregate Exercise Price for such Warrant Shares by enclosure of a
certified or bank cashier's check therefor, upon condition that a new Warrant be
issued for the balance of the Warrant Shares remaining, if any, and (3) requests
that a certificate for the shares of Common Stock purchased hereunder be issued
in the name of and delivered to:   ð

The undersigned hereby elects to purchase _______ Warrant Shares, by net
exercise of this Warrant pursuant to the provisions of Section 2 of this
Warrant.

 

 

 

(Please print name and address)

The undersigned hereby reaffirms, as of the date hereof, the investment
representations in Section 8 of this Warrant.

If such number of Warrant Shares not be all of the Warrant Shares evidenced by
this Warrant Certificate, a new Warrant for the balance remaining of such
Warrant Shares shall be registered in the name of and delivered to:

 

 

 

 

(Please print name and address)

 

 

Dated:__________________

Signature________________________________

 



13

--------------------------------------------------------------------------------

 
 

Annex B

 

Form of Assignment

(To be executed by the registered Holder if such Holder desires to transfer the
attached Warrant.)

FOR VALUE RECEIVED, hereby sells, assigns, and transfers unto a Warrant to
purchase shares of common stock, par value $0.001 per share, of Coupon Express,
Inc., a Nevada corporation (the “Company”), together with all right, title, and
interest therein, and does hereby irrevocably constitute and appoint attorney to
transfer such Warrant on the books of the Company, with full power of
substitution.

The undersigned represents, unless the sale of this Warrant has been registered
under the Securities Act of 1933, as amended (the “Securities Act”), that the
undersigned is acquiring such Warrant for its own account for investment and not
with a view to or for sale in connection with any distribution thereof (except
for any resale pursuant to a Registration Statement under the Securities Act).

 

Dated:__________________

Signature________________________________

 

 



853223

 



14

--------------------------------------------------------------------------------

 

